Citation Nr: 1440270	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected pulmonary hypertension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his Wife, and his Daughter


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue was previously remanded in October 2012 for further development. In the interim, the Veteran was afforded a Travel Board hearing at his request. That development and the hearing having been achieved, the issue is now ready for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has coronary artery disease due to any incident of his military service, to include as secondary to service-connected pulmonary hypertension.


CONCLUSION OF LAW

The criteria for the establishment of service connection for coronary artery disease are not met, to include on a secondary basis. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, in an April 2010 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103(c)(2). At the April 2014 Travel Board hearing, the undersigned Veterans Law Judge and representative for the Veteran engaged in a colloquy with the Veteran as to substantiation of the claim. The Veteran was asked about and provided testimony regarding the etiology of his coronary artery disease. The Veteran was specifically advised that a competent medical opinion would substantiate the claim, and he was afforded a period of 60 days within which to obtain it. The Veteran has submitted nothing further. Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's April 2014 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claim.

In the October 2012 remand the Board requested a new VA examination to address direct service connection. The record reflects that a VA examination was provided. Thus, the Board's remand instructions have been complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

All appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2013). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

The Veteran seeks service connection for coronary artery disease related to heart issues during active military service or alternatively as secondary to his service-connected pulmonary hypertension. There is no competent, probative evidence linking his claimed disorder to military service or secondarily to his service-connected pulmonary hypertension and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases."). If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought. 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The record indicates that the Veteran had various cardiac complaints while in service. The Veteran was admitted to the hospital complaining of, among other things, his heart fluttering. A September 1952 service treatment record indicates that the Veteran was diagnosed with an atrial septal defect. In October 1952, the examiner noted that the Veteran's chest pain was not characteristic of any cardiovascular disease. In December 1952, a cardiac consultation noted that his EKG's showed incomplete right bundle branch block. On fluoroscopy there was prominence and increased pulsations of the pulmonary artery and increased pulmonary conus. Additionally there was slight left atrial enlargement. Additional service treatment reports note that the cardiac diagnosis was not agreed upon by all the attending doctors. A January 1953 service treatment report noted a Grade II systolic murmur in the mitral region. The examiner provided a diagnosis of possible atrial septal defect but noted that the only way to be sure that was the correct diagnosis was for a cardiac catheterization, which was not warranted at the time. A February 1953 echocardiogram was normal and there was no definite evidence of cardiovascular disease at that time, and the murmur was associated with atrial septal defect. A March 1953 service treatment record noted that the various findings were assumed to be due to pulmonary hypertension probably on an atrial septal defect basis.

The Veteran was afforded a VA examination in July 2010, which noted that the Veteran had been treated for heart problems in 1952 while in service and after service began to have hypertension problems. The examination report also noted that the Veteran had a myocardial infarction with cardiac catheterization and 3 stents placed in May 2009. The examiner opined that the Veteran's coronary artery disease was not the result of or aggravated by the Veteran's service-connected pulmonary hypertension because there was no support in the medical literature for pulmonary hypertension causing coronary artery disease. The examiner further provided in depth information with regard to the risk factors and causes of both disorders. The examiner did not, however, address any of the Veteran's in-service symptomatology and any possible link between the cardiac problems in service and the Veteran's currently diagnosed coronary artery disease.

As a result, another VA examination was provided in January 2013. The VA examiner reviewed the Veteran's claim file and provided a thorough examination. The examiner determined that the Veteran's coronary artery disease was less likely as not incurred in or caused by the claimed in-service injury, event, or illness. As a rationale, the examiner noted that while the Veteran was hospitalized in service and evaluated at a cardiac clinic, a January 1953 service treatment report taken during the time of the hospitalization stated that there was no definite evidence of cardiovascular disease. The examiner then noted that the first claim for cardiovascular disease was in 2009.  

The Veteran and his wife reported at his April 2014 hearing that he had chest pains from the time he was in service. The Veteran stated that after he was hospitalized in service, he was returned to light duty for the duration of his period of active duty service. The Veteran's daughter, a nurse, testified that she had not seen the records and did not comment as to whether her father's heart condition was related to his active duty service. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The medical evidence is more probative than the Veteran's and his wife's lay statements.  The July 2010 and January 2013 VA examination reports reflect review of the Veteran's treatment records and provide a reasoned medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Although the Veteran is competent to report his symptoms per Layno v. Brown, 6 Vet.App. 465 (1994), he is a layperson who is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998).  As a lay person, the Veteran is not competent to provide evidence as to complex medical questions, to include the possibility of a causal relationship between one disability and another. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Thus, the Veteran's and his wife's statements are afforded less probative value with respect to the medical questions of whether he suffered from coronary artery disease that was related to his service-connected pulmonary hypertension. 

While the Veteran's daughter is a nurse, she stated at the hearing that she had not reviewed the records and did not comment as to whether the Veteran's current coronary artery disease was related to his active duty service. 

The most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for coronary artery disease. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for coronary artery disease, to include as secondary to service-connected pulmonary hypertension



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


